Citation Nr: 0620798	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disorder, to include as secondary to the service-connected 
residuals of a shell fragment wound to the left thigh (Muscle 
Group XV).  

2.  Entitlement to service connection for a claimed right hip 
disorder, to include as secondary to the service-connected 
residuals of a shell fragment wound to the left thigh (Muscle 
Group XV).  

3.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to the service-connected 
residuals of a shell fragment wound to the left thigh (Muscle 
Group XV).  

4.  Entitlement to service connection for loss of teeth #18, 
19, 30, and 31.  

5.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

6.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a shell fragment wound to 
the left thigh (Muscle Group XV).  

7.  Entitlement to service connection for a claimed right 
shoulder disorder.  

8.  Entitlement to service connection for claimed jungle rot 
of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a ratings decision issued by the RO in 
October 2001 and May 2004.  

In the May 2006 Brief on Appeal, the veteran's representative 
raised the issues of service connection for a left knee 
disorder, to include as secondary to the service-connected 
residuals of a shell fragment wound to the left thigh (Muscle 
Group XV); and a total disability evaluation based upon 
individual unemployability due to service-connected disorders 
(TDIU).  

These matters are not presently before the Board on appeal 
and are referred back to the RO for appropriate action.  

The issues of increased evaluations for the service-connected 
PTSD and left thigh (Muscle Group XV) disorder and service 
connection for a claimed right shoulder disorder and jungle 
rot of the feet are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The service-connected left thigh (Muscle Group XV) 
disability is shown as likely as not to have aggravated the 
veteran's left hip degenerative joint disease.  

2.  The service-connected left thigh (Muscle Group XV) 
disability is shown as likely as not to have aggravated the 
veteran's right hip degenerative joint disease.  

3.  The currently demonstrated low back disorder is not shown 
to have been manifested in service or for many years 
thereafter; nor is any shown to have been caused or 
aggravated by his service-connected left thigh (Muscle Group 
XV) disability.  

4.  While the veteran has claimed loss of teeth #18, 19, 30, 
and 31 as a consequence of service, these teeth are shown to 
have been missing on examination when he entered service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
left hip disability manifested by degenerative joint changes 
is proximately due to or the result of the service-connected 
residuals of a shell fragment wound to the left thigh (Muscle 
Group XV).  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
right hip disability manifested by degenerative joint changes 
is proximately due to or the result of the service-connected 
residuals of a shell fragment wound to the left thigh (Muscle 
Group XV).  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).  

3.  The veteran is not shown to have a low back disability 
due to disease or injury that was incurred in or aggravated 
by service or that is proximately due to or the result of the 
service-connected residuals of a shell fragment wound to the 
left thigh (Muscle Group XV).  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

4.  The veteran is not shown to have the loss of teeth #18, 
19, 30 and 31 due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1712, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 17.161 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed hip disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  For 
reasons described in further detail below, examinations 
addressing the etiology of the low back and missing teeth 
disorders are not "necessary" under 38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between March 2001 and September 
2004.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case.  With service connection claims, no disability 
rating or effective date is assigned when service connection 
is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.   .  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions insofar as the service connection 
claims are concerned.  However, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).


B.  Hip disorders

The veteran's service medical records do not reflect any 
complaints of, or treatment for, symptoms of either hip.  

Subsequent to service, the veteran was treated for hip pain 
by John F. Steele, M.D., in April 1994.  The veteran reported 
pain in the "hip," and Dr. Steele noted that the veteran 
had first been treated by him in March 1993, four days after 
a motor vehicle accident.  

Dr. Steele indicated that, on his most recent office visit, 
the veteran had reported continuing left hip pain.  In the 
opinion of Dr. Steele, the veteran's conditions were "a 
direct result of his motor vehicle accident of March 19, 
1993."  

A November 1994 report from Garret W. Dixon, M.D., indicates 
that that the x-ray studies from April 1994 revealed moderate 
to severe degenerative changes in both hips.  

The VA x-rays from March 1998 revealed severe degenerative 
disease of the right hip and a left total hip replacement, 
and the examining radiologist questioned whether the veteran 
had "some underlying predisposing factor such as previous 
trauma or old osteochondrosis."  

In a July 1999 statement, Michael R. Zernich, M.D., noted 
that he had reviewed the medical records immediately 
following the veteran's March 1993 motor vehicle accident and 
had determined that the accident "had nothing to do with the 
development of the degenerative arthritis" of the hips.  

Dr. Zernich noted that the nature of the accident, a rear-end 
collision, would have caused the veteran to fall backward, 
which would not have placed any severe stress on the hips.  

Moreover, the hip x-ray studies from 1994 revealed "quite 
severe" degenerative arthritis, and Dr. Zernich asserted 
that this was consistent with a slow, progressive, and 
predictable progression of a pathologic process "which had 
nothing to do with his accident."  

In the report of the veteran's April 2001 VA examination, the 
examiner addressed the etiology of his left hip disorder.  
The examiner noted that the weakness in muscle groups XIV and 
XV of the left thigh might have caused some degree of 
instability and increase in the pain and symptomatology of 
the left hip, "which [might] have sped up the process of 
reaching a point of hip replacement."  

At the same time, a direct cause between the service-
connected left thigh injury and the degenerative process in 
the left hip could not be established, as the degenerative 
joint disease of the left hip was "a native process not 
influenced" by the shell fragment wound to the left thigh.  

The claims file includes a statement from a VA orthopedist, 
dated in March 2004.  The orthopedist noted that the veteran 
had a recent right hip replacement and that "it [was] at 
least as likely as not that this hip deteriorated 
(degenerated) due to increased stress resulting from 
compensation for left leg injuries/ailments."  

In September 2004, the veteran underwent a further VA 
examination, with a private examiner.  This examiner 
conducted range of motion testing of both hips and noted that 
range of motion was limited by pain, fatigue, weakness, and 
lack of endurance.  

The examiner opined that the veteran's left hip replacement 
disability was "more likely than not secondary to the 
veteran's left thigh injury."  The examiner further noted 
that the veteran's pain and limited range of motion of the 
right hip was "equally likely secondary to his stated injury 
due to weight shifting throughout the years."  

The Board has reviewed the noted evidence and observes that 
all of the relevant medical opinions of record, except for 
the April 2001 VA examination report, support the finding of 
a direct relationship between the claimed bilateral hip 
disability and his service-connected left thigh (Muscle Group 
XV) injury.  

Moreover, while the examiner who rendered the April 2001 VA 
examination report opinion did not support a direct causal 
relationship between the left thigh and left hip disorders, 
it was still noted that the left thigh disorder might have 
sped up the process leading to a left hip replacement.  
Additionally, this examiner did not address the right hip.  

Particularly, given the definite nature of the supportive 
medical opinions contained in the September 2004 VA 
examination report, the Board finds that it is shown as 
likely as not that the claimed left and right hip disorders 
were aggravated by his service-connected residuals of a shell 
fragment wound to the left thigh (Muscle Group XV).  

By extending the benefit of the doubt to the veteran, service 
connection for degenerative joint changes for the left and 
right hips is warranted. 


C.  Low back disorder

The veteran's service medical records do not indicate any 
complaints of, or treatment for, low back pain or other 
symptoms.  

Subsequent to service, the veteran was treated for low back 
pain by Dr. Steele in April 1994.  The veteran reported 
having been involved in a motor vehicle accident in March 
1993 and was noted to have been treated by Dr. Steele in that 
same month.  

An MRI revealed mild herniation of L4-L5 and mild to moderate 
herniation of L5-S1, both posteriorly.  Dr. Steele noted that 
the veteran's conditions were "a direct result of his motor 
vehicle accident of March 19, 1993."  

A November 1994 report from Dr. Dixon indicates that the 
veteran had a history of back pain dating back to 1985.  

The report of the veteran's January 2001 VA general medical 
examination indicates low back flexion limited to 50 degrees, 
and the examiner diagnosed a history of low back syndrome.  

In letters received in October 2003, two other veterans who 
served with the claimant described an incident in Vietnam in 
1967 in which the veteran fell off a bridge and injured his 
back.  Neither veteran indicated that he had medical 
credentials.  

To date, the RO has not afforded the veteran a VA examination 
with a corresponding report containing an opinion as to the 
etiology of his claimed disorder.  

Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no competent evidence linking 
the veteran's claimed low back disorder to any event or 
incident of his service or to his service-connected left 
thigh disorder or reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  

In point of fact, the medical evidence serves to document and 
relate the onset of low back pathology to events that 
happened many years after service.  

Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is lay evidence, including the veteran's own 
statements and those of the two other noted veterans.  These 
individuals, however, have not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for a low back disorder, to 
include as secondary to the service-connected residuals of a 
shell fragment wound to the left thigh (Muscle Group XV).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


D.  Loss of teeth

Under VA regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381.  

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  

Ratings under section 4.150 apply only to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease 
since such loss is not considered disabling.  Id.   

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  

The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Generally, a veteran is entitled to VA outpatient dental 
treatment if he or she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A.  
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from  
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release and the DD Form 214 does not bear a certification 
that the veteran was provided a complete dental examination  
and all appropriate treatment indicated.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  

For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during a veteran's military 
service.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1).  

Essentially, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA  
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Other categories of eligibility under 38 
U.S.C.A.  § 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental  
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

In the present case, the veteran has claimed service 
connection for teeth #18, 19, 30, and 31.  However, dental 
records from July 1967, the month he entered service, 
indicate that these teeth were already missing.  There is no 
suggestion whatsoever from the service medical records that 
these missing teeth were in any way related to an incident in 
service.  

The Board is aware that a September 2000 record from Derrick 
Smith, D.D.S., indicates that the veteran's teeth #18, 19, 
and 30 were "removed while patient was in service by his 
history."  

This opinion, clearly based on the veteran's reported 
history, lacks probative value, particularly in view of the 
in-service records showing these teeth to be missing during 
the month of entry into service.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

For these same reasons, the Board finds that there is no 
basis for affording the veteran a VA examination, with an 
etiology opinion, in conjunction with this claim, as there is 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Overall, the preponderance of the evidence is against the 
claim of service connection for loss of teeth #18, 19, 30, 
and 31.  

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.



ORDER

Service connection for left hip degenerative joint changes as 
secondary to the service-connected residuals of a shell 
fragment wound to the left thigh (Muscle Group XV) is 
granted.  

Service connection for right hip degenerative joint changes 
as secondary to the service-connected residuals of a shell 
fragment wound to the left thigh (Muscle Group XV) is 
granted.  

Service connection for a low back disorder, to include as 
secondary to the service-connected residuals of a shell 
fragment wound to the left thigh (Muscle Group XV), is 
denied.  

Service connection for loss of teeth #18, 19, 30 and 31 is 
denied.  



REMAND

In the present case, the veteran's most recent comprehensive 
VA examination addressing his service-connected PTSD was 
conducted in April 2001, more than five years ago.  He 
appeared for an examination in October 2004 but did not 
cooperate with the examiner, and no results could be reached.  

In the May 2006 Brief on Appeal, the veteran's representative 
described the 2001 examination findings as "stale" and 
suggested that a new examination is warranted.  See 
VAOPGCPREC 11-95 (April 7, 1995).  For this reason, the Board 
finds that a further psychiatric examination is necessary.  

The veteran was afforded a contemporaneous VA examination 
addressing the service-connected left thigh (Muscle Group XV) 
disorder in September 2004.  The RO, however, never issued a 
Supplemental Statement of the Case addressing the findings in 
this examination report.  The absence of a Supplemental 
Statement of the Case constitutes a procedural defect 
requiring a remand to the RO.  See 38 C.F.R. §§ 19.9, 19.31.  

The Board also finds that a VA physical examination should be 
conducted to determine the etiology of the veteran's claimed 
right shoulder and jungle rot of the feet disorders.  In this 
regard, the Board notes that a June 2004 VA treatment record 
contains a vague description of "in Vietnam and R shoulder 
snapped years ago but no surgery on R shoulder."  

As to the claimed skin disorder, the Board notes that, during 
service, the veteran was treated for bilateral plantar 
blisters in September 1967 and reported a history of skin 
disease on his May 1969 Report of Medical History.  
Subsequent to service, a November 2001 VA treatment record 
contains an assessment of "jungle rot of the feet."

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

In this letter, the veteran should also 
be specifically notified that, in cases 
where service connection is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected PTSD.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

The examiner is requested to report all 
current PTSD symptoms, assign a Global 
Assessment of Functioning (GAF) score, 
and provide a description of the extent 
to which the veteran's service-connected 
PTSD results in social and occupational 
impairment.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of his claimed right 
shoulder disorder and jungle rot of the 
feet.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each noted right shoulder 
disorder and skin disorder of the feet.  
For each diagnosed disorder, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder, if 
present, is related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claims of 
entitlement to increased evaluations for 
the service-connected PTSD and left thigh 
(Muscle Group XV) disorder and 
entitlement to service connection for a 
claimed right shoulder disorder jungle 
rot of the feet should be readjudicated.  

If the determination of one or more of 
these claims remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


